Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-14, 16, 27-30, & 33-39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ye et al (PGPub 2017/0059412)(Ye).
Regarding Claim 1, Ye discloses a spectrometer for detecting one or more wavelength components of sample radiation, the spectrometer comprising: 
a detector (120) comprising a two-dimensional rectilinear array of pixels for generating signals representing an image based on collected sample radiation (Paragraph 31); 
110) arranged to form a spatial pattern based on spectral features of the sample radiation, the spatial pattern comprising a plurality of aligned substantially parallel fringes oriented at a non-zero skew angle to the two- dimensional rectilinear array (See figs. 1A and 1B); and 
an analyzer (130) arranged to receive the signals and provide an output related to the one or more wavelengths.
	Regarding Claim 2, Ye discloses the aforementioned. Further, the limitation, “wherein the signals are processed by the analyzer at least along one or more straight lines parallel to, or transverse to, the fringes to generate an output representing one or more wavelength components based on the spatial pattern,” is met since the processor will process the data from the readout lines of the detector and it is inherent that the fringes will either be parallel to or transverse to those lines. 
	Regarding Claim 3, Ye discloses the aforementioned. Further, Ye discloses,   wherein the non-zero angle is between 0.5 and 45° (Paragraph 46).
	Regarding Claim 4, Ye discloses the aforementioned. Further, Ye discloses,   wherein the non-zero angle is between 5 and 45° (Paragraph 46).
Regarding Claim 7, Ye discloses the aforementioned. Further, Ye discloses,   wherein the detector is adapted to detect radiation in the near infra-red range of 700nm to 2.5pm, in the mid infra-red range of 2.5-20 pm or radiation in the visible range (Paragraph 45).
	Regarding Claim 8, Ye discloses the aforementioned. Further, Ye discloses, wherein the analyzer is arranged to perform a spatial-to-frequency domain transform of Paragraphs 34 & 50).
	Regarding Claim 9, Ye discloses the aforementioned. Further, Ye discloses, wherein the streak line in the transformed image is at a non-zero angle corresponding to the non-zero skew angle. This is met since the fringes would be at the non-zero angle as they are projected on the detector. 
	Regarding Claim 10, Ye discloses the aforementioned. Further, Ye discloses, wherein the analyzer is arranged to integrate or average signals along the length of the aligned fringe (Paragraph 50).
	Regarding Claim 11, Ye discloses the aforementioned. Further, Ye discloses wherein the analyzer is arranged to integrate or average the signals from pixels along a line parallel to the fringe direction (Paragraph 50).
	Regarding Claim 12, Ye discloses the aforementioned. Further, the limitation, “wherein the sample radiation is electro- magnetic radiation that has illuminated a physical sample or is generated from a sample emitted,” is inherent in spectrometry. 
	Regarding Claim 13, Ye discloses the aforementioned. Further, Ye discloses, wherein the detector is an analogue detector (Paragraph 105). A CMOS detector is an analog detector. 
Regarding Claim 14, Ye discloses the aforementioned. Further, Ye discloses, wherein the detector is a CCD or CMOS array (Paragraph 105).
	Regarding Claim 16, Ye discloses the aforementioned. Further, Ye discloses,
See fig. 1B) and is arranged at the plane of the spatial pattern. The plane of the spatial pattern is where it’s projected and since it’s being projected onto the detector this part of the limitation is met. 
	Regarding Claim 27, Ye discloses a spectrometer for detecting one or more wavelength components of sample radiation, the spectrometer comprising:
 	generating a spatial pattern (@110) based on spectral features of the sample radiation, the spatial pattern comprising a plurality of substantially parallel fringes (105); 
detecting, on a detector (120) comprising a two-dimensional rectilinear array of pixels, an image of the spatial pattern, the plurality of parallel fringes aligned at a non-zero skew angle to the two-dimensional rectilinear array, and outputting signals representing the image (Paragraph 31); and 
receiving the signals at an analyzer (130) and the analyzer providing an output related to the one or more wavelengths.
Regarding Claim 28, Ye discloses the aforementioned. Further, the limitation, “processing the signals by the analyzer at least along one or more straight lines parallel to, or transverse to, the fringes to generate an output representing one or more wavelength components based on the spatial pattern,” is met since the processor will process the data from the readout lines of the detector and it is inherent that the fringes will either be parallel to or transverse to those lines.
	Regarding Claim 29, Ye discloses the aforementioned. Further, Ye discloses,   wherein the non-zero angle is between 0.5 and 45° (Paragraph 46).
	Regarding Claim 30, Ye discloses the aforementioned. Further, Ye discloses,   wherein the non-zero angle is between 5 and 45° (Paragraph 46).
Claim 33, Ye discloses the aforementioned. Further, Ye discloses,   wherein the detector is adapted to detect radiation in the near infra-red range of 700nm to 2.5pm, in the mid infra-red range of 2.5-20 pm or radiation in the visible range (Paragraph 45).
	Regarding Claim 34, Ye discloses the aforementioned. Further, Ye discloses, performing a spatial-to-frequency domain transform of the image, and determining the one or more wavelengths by sampling along a streak line in the transformed image (Paragraphs 34 & 50).
	Regarding Claim 35, Ye discloses the aforementioned. Further, Ye discloses, wherein the streak line in the transformed image is at a non-zero angle corresponding to the non-zero skew angle. This is met since the fringes would be at the non-zero angle as they are projected on the detector.
	Regarding Claim 36, Ye discloses the aforementioned. Further, Ye discloses, integrating or averaging signals along the length of the aligned fringe (Paragraph 50).
Regarding Claim 37, Ye discloses the aforementioned. Further, Ye discloses integrating or averaging the signals from pixels along a line parallel to the fringe direction (Paragraph 50).
	Regarding Claim 38, Ye discloses the aforementioned. Further, the limitation, “wherein the sample radiation is electro- magnetic radiation that has illuminated a physical sample or is generated from a sample emitter,” is inherent in spectrometry. 
Regarding Claim 39, Ye discloses the aforementioned. Further, Ye discloses, wherein the detector is an analogue detector, such as a CCD array, a CMOS array, or a microbolometer array (Paragraph 105). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 6, 12, 26, 31, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye in view of Mortimer (PGPub 2012/0281223) (Mortimer).
Claims 5, 6, 31, & 32, Ye discloses the aforementioned but fails to explicitly disclose wherein the one or more optical components are configured to form a static interferometer; and wherein the static interferometer is a common path interferometer such as a Sagnac interferometer;
However, Mortimer discloses a spectrometer with a sagnac interferometer for creating the spectrum (Fig. 3, Paragraphs 1 & 57);
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Ye with wherein the one or more optical components are configured to form a static interferometer; and wherein the static interferometer is a common path interferometer such as a Sagnac interferometer because such a device has advantages that it makes a spectrometer that is suitable for use in harsh environments and can be compact and used in a handheld device. 
Regarding Claim 12 Ye discloses the aforementioned but fails to explicitly disclose wherein the detector is a microbolometer array;
However, the examiner takes official notice that a microbolometer array is well known to one of ordinary skill in the art; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Ye with a microbolometer array because a microbolometer is a common type of detector used for detection of infrared radiation and would be chosen based upon the availability of parts and cost considerations. 
Regarding Claim 26 Ye discloses the aforementioned but fails to explicitly disclose wherein the one or more optical components are configured to form a common path interferometer, the common path interferometer is arranged to divide an input 
However, Mortimer discloses:
wherein the one or more optical components are configured to form a common path interferometer (Fig. 3), the common path interferometer is arranged to divide (@210) an input beam of the sample radiation into first and second beam portions directed in opposite directions around a cyclic path to form an interference pattern between the first and second portions at the detector surface, the cyclic path being defined by at least two mirror regions (221 & 222) curved in the plane of the cyclic path, such that the interference pattern represents path difference variations between the first and second beam portions across the detector surface in the plane of the cyclic path;
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Ye with wherein the one or more optical components are configured to form a common path interferometer, the common path interferometer is arranged to divide an input beam of the sample radiation into first and second beam portions directed in opposite directions around a cyclic path to form an interference pattern between the first and second portions at the detector surface, the cyclic path being defined by at least two mirror regions curved in the plane of the cyclic path, such that the interference pattern represents path difference variations between the first and .
Claims 17, 18, & 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye in view of Nicola et al (A two-dimensional fast Fourier transform method for measuring the inclination angle of parallel fringe patterns)(Nicola).
	Regarding Claim 17 Ye discloses the aforementioned. Further, Ye discloses wherein the analyzer is configured to perform the following steps: receive data representing readout from the pixels of the array (inherent);
calculate an average of the data  (Paragraph 50); and 
generate a one dimensional array from the averages, the one dimensional array representing the spectral information as a spectrum or as an interferogram (Paragraph 50); 
Ye fails to explicitly disclose extract the data from the pixels along diagonals of the array; 
However, Nicola teaches finding the line along which one can extract useful data (Pg. 168, Column 1, Paragraphs between equations 3 & 4);
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Ye with extract the data from the pixels along diagonals of the array because it is common sense to extract the data along the relevant lines and would improve the measurement of the data. 
Claim 18 Ye as modified by Nicola discloses the aforementioned. Further, Ye discloses wherein the detector is at a non-zero angle of 45° (Paragraph 108).
Regarding Claim 23 Ye as modified by Nicola discloses the aforementioned.
Further, Ye discloses receive image data representing readout from pixels of the array (inherent); 
And Nicola teaches as part of the previously shown combination: 
take a two-dimensional Fourier transform of the image data (equation 3);
 identify a line of the Fourier-transformed data representing an interference pattern and extract data along the line to produce spectral information(Pg. 168, Column 1, Paragraphs between equations 3 & 4).
	Regarding Claim 24, Ye as modified by Nicola discloses the aforementioned  but fails to explicitly disclose wherein the step of identifying comprises determining the maximum data value in the column of data;
	However, the examiner takes official notice this is well known to one of ordinary skill in the art; 
	Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Ye as modified by Nicola with wherein the step of identifying comprises determining the maximum data value in the column of data because not only is this a well known method for extracting data from an interference pattern it is simple and costs very little processing resources. 
Claim 25, Ye as modified by Nicola discloses the aforementioned  but fails to explicitly disclose wherein after receiving the image data the image data is apodized;
	However, the examiner takes official notice this is well known to one of ordinary skill in the art; 
	Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Ye as modified by Nicola with wherein after receiving the image data the image data is apodized because it has advantages such as removing unwanted data at the edges of the sampled regions and removes leakage sidelobes which improves the processing of the data. 
Allowable Subject Matter
Claims 19-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to Claim 19 the prior art of record, taken alone or in combination, fails to disclose or render obvious generate a reference matrix having increasing values across the elements of reference matrix at the non-zero skew angle, in combination with the rest of the limitations of the claim. 
Claims 20-22 are allowable based upon their dependency. 
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON COOK whose telephone number is (571)270-1323.  The examiner can normally be reached on 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Jonathon Cook
AU:2886
April 22, 2021


/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886